This cause was affirmed just before the close of the last term of this court. A motion for rehearing was thereafter filed to this term. In it appellant complains of various conclusions from the testimony that the court reached and seated in the original opinion. There is but one which we think is correctly criticised and that is where this court in the original opinion stated in giving the effect of appellant's testimony that "he, himself, always fixed these charges of dynamite, attaching a fuse thereto with a cotton string," which is incorrect. Instead, the testimony shows that while he generally did this that his brother-in-law, who worked for him and with whom he boarded and who did not testify in this case, sometimes fixed the dynamite charges. This, however, in no way effected the decision of the case or would or should change the result of the decision.
The other complaints by appellant as to the different findings of fact in the original opinion are without merit. We did not quote or intend to quote the testimony of any given witness at any time, unless the opinion shows that fact, but, instead of giving the testimony of the various witnesses, after studying the whole of the testimony, we stated the conclusions reached therefrom and they are all substantially correct. We did not purport to give our conclusions from the whole testimony in the language of any one or more witnesses, but from the whole we reached certain conclusions and stated them in our own language.
We have again carefully gone over the testimony and the record in this cause, and we are satisfied that the case has been correctly affirmed. It is unnecessary to take up and discuss again any of the questions or the testimony. The motion for rehearing will, therefore, be overruled.
Overruled.